IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Chester County Outdoor, LLC      :
                                 :
            v.                   :
                                 : No. 1303 C.D. 2016
Westtown Township and Therese L. :
Money                            :
                                 :
Appeal of: Therese L. Money      :




                                   ORDER


            AND NOW, this 23rd day of May, 2017, the opinion filed March 20,
2017, in the above-captioned matter shall be designated Opinion rather than
Memorandum Opinion, and it shall be reported.


                                    ______________________________
                                    DAN PELLEGRINI, Senior Judge